UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 20, 2010 SINOBIOPHARMA, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-144910 26-3002371 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 8 Zhong Tian Road, Nantong City, Jiangsu Province, People’s Republic of China 226009 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (86) 51-385328336 Copies to: Gregory Sichenzia, Esq. Jessica Yuan, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On July 20, 2010, Sinobiopharma, Inc. (the “Company”) announced that it has signed an agreement with Anhui Xianfeng Pharmaceuticals Co., Ltd (“Xianfeng”) to manufacture and co-market Clindamycin, an antibiotic, and L-alanyl-L-glutamine, a parenteral nutrition. A copy of the press release that discusses this matter is filed as Exhibit 99.1 to, and incorporated by reference in, this report. Item 9.01Financial Statements and Exhibits (d)Exhibits. Press Release, dated July 20, 2010, issued by Sinobiopharma, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 27, 2010 SINOBIOPHARMA, INC. By: /s/ Xinjie Mu Xinjie Mu Chief Financial Officer 3
